OPINION — AG — THE RESTRICTIVE PROVISIONS IN A STATE LAW, SUCH AS REFERRED TO IN QUESTION 2 (CONTAIN PROVISIONS RESTRICTING SAID APPOINTIVE AUTHORITY OF THE GOVERNOR TO MAKING OF SUCH APPOINTMENTS FROM LISTS OF NAME OF PERSONS HAVING A PRESCRIBED QUALIFICATIONS, WHICH LISTS ARE SUBMITTED TO THE GOVERNOR BY ASSOCIATIONS, ORGANIZATIONS, ETC. — SUGGESTIONS, APPOINT PUBLIC OFFICIALS), ARE NOT BINDING ON THE GOVERNOR MAY, IN HIS DISCRETION, APPOINT PERSONS HAVING SAID PRESCRIBED QUALIFICATIONS TO SUCH STATE OFFICES, OR AS MEMBERS OF SUCH STATE BOARDS OR COMMISSIONS, WHICH PERSONS ARE NOT NAMED IN LISTS SUCH AS REFERRED TO IN QUESTION 2. CITE: ARTICLE VI, SECTION 13, 51 O.S.H. 10, 72 O.S.H. 63.2 (FRED HANSEN)